Citation Nr: 0310859	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-00 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
from April 23, 1997, to October 28, 1999, for residuals of a 
right ankle injury.  

2.  Entitlement to an initial rating in excess of 30 percent 
from October 29, 1999, for residuals of a right ankle injury.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from March 1946 to April 1947, 
from December 1947 to November 1949 and from December 1950 to 
November 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In a 
November 1997 rating decision, the RO granted service 
connection for residuals of a right ankle injury and assigned 
a 10 percent rating from the date of receipt of the veteran's 
claim in April 1997.  The veteran appealed the initial 10 
percent rating, and he also appealed the denial of service 
connection for an umbilical hernia, which was denied by the 
RO in a March 1998 rating decision.  In November 1998, the 
veteran testified at a videoconference hearing before the 
undersigned.  

In June 1999, the Board remanded the case to the RO for 
additional development.  In a rating decision dated in 
December 1999, the RO continued its denial of service 
connection for an umbilical hernia and increased the initial 
rating for residuals of a right ankle injury from 10 percent 
to 20 percent.  The RO also issued a supplemental statement 
of the case (SSOC) in December 1999 concerning service 
connection for an umbilical hernia and the rating for 
residuals of a right ankle injury.  The RO returned the case 
to the Board in February 2000, and in a decision dated in 
March 2000, the Board denied entitlement to service 
connection for an umbilical hernia, denied a rating in excess 
of 20 percent for residuals of a right ankle injury prior to 
October 29, 1999, and granted a 30 percent rating for 
residuals of a right ankle injury from October 29, 1999.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In an order dated in January 2001, the Court noted that in 
his opening brief the appellant limited the issues on appeal 
to those related to an increased rating.  The Court stated 
that it therefore deemed the umbilical hernia claim 
abandoned.  The Court observed that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (Nov. 9, 2000) had been enacted only days before the 
Secretary of VA (Secretary) filed his brief to the Court.  
The Court ordered the parties to show cause why that part of 
the Board decision addressing the increased rating claim for 
the veteran's right ankle disability should not be vacated 
and the matter remanded for a determination of the 
applicability of the VCAA to the case in accordance with 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thereafter, the Secretary responded by suggesting that it was 
appropriate to vacate the Board decision and remand the 
matter to the Board for readjudication in view of the Court's 
opinion in Holliday v. Principi, 14 Vet. App. 280, 284 
(2001).  

In an order dated in May 2001, the Court vacated and remanded 
for readjudication that part of the Board decision that 
denied a disability rating greater than 20 percent for a 
right ankle injury prior to October 1999.  In its order, the 
Court stated that if circumstances warranted, the Board was 
authorized and obligated to remand the claim to the RO for 
further development.  In December 2001, following the 
November 2001 filing by the Secretary of VA of an unopposed 
motion for clarification, the Court issued an order that 
revised nunc pro tunc its May 22, 2001, order to also vacate 
that part of the March 7, 2000, Board decision that denied a 
disability rating in excess of 30 Percent for a right ankle 
injury effective from October 1999.  The case was thereafter 
returned to the Board.  

Review of the record shows that in a rating decision dated in 
March 2000 the RO awarded a 30 percent rating for the 
veteran's service-connected residuals of a right ankle injury 
effective from October 29, 1999.  By a letter dated in March 
2000 the RO notified the veteran and forwarded to him a copy 
of the rating decision.  In the letter, the RO explained that 
although the evaluation of his right ankle condition was 
increased to 30 percent, the combined evaluation of his 
service-connected conditions remained as 40 percent 
disabling.  The veteran disagreed with the combined rating, 
the RO issued a statement of the case (SOC) and the veteran's 
attorney submitted a letter he requested be accepted as a 
substantive appeal in response to the SOC.  

The veteran's disagreement with the 40 percent combined 
rating was based on the mistaken belief that given the 30 
percent rating for his right ankle the RO improperly reduced 
his protected 20 percent rating for his right index finger 
amputation to arrive at a combined 40 percent rating.  The 
rating decision shows the 30 percent rating for right ankle 
injury residuals from October 29, 1999, and a 20 percent 
rating for amputation of the right index finger at the 
proximal interphalangeal joint with sensitive stump rated as 
20 percent disabling from November 1953.  In its SOC, the RO 
explained that under 38 C.F.R. § 3.323 a combined evaluation 
for two or more service-connected compensation disabilities 
will be made following the tables and rules prescribed in the 
1945 Schedule for Rating Disabilities.  The RO then presented 
the combined ratings table found at 38 C.F.R. § 4.25 and the 
text of the regulation explaining the proper use of the 
table, which results in a combined rating of 40 percent where 
one disability is rated as 30 percent disabling while a 
second disability is rated as 20 percent disabling.  The 
Board's review of the evidence indicates that the veteran's 
claim essentially amounts to a challenge of the structure and 
rules for use of the ratings table at 38 C.F.R. § 4.25, and 
this is not an issue that the Board can resolve.  See 
38 U.S.C.A. §§ 511, 7104 (West 2002).  

In view of the foregoing the Board will not consider further 
the matter of the propriety of the 40 percent combined rating 
for the veteran's service-connected disabilities from October 
29, 1999.  The Board acknowledges, of course, that it is 
possible that the appropriate combined rating could change 
depending on the outcome of the right ankle increased rating 
claims currently on appeal.  Those issues are currently 
before the Board and are the subject of this remand.  


REMAND

On review of the record, the Board realizes and acknowledges 
that in its prior adjudication of the claim it failed to 
consider the report of a social survey completed by a VA 
social worker in October 1999 and made part of the record in 
January 2000.  The Board's review also shows that the RO did 
not consider this evidence in its most recent SSOC dated in 
December 1999.  The veteran has not waived RO consideration 
of this evidence, and due process requires that it be 
addressed by the RO in a SSOC.  See 38 C.F.R. § 19.37(a) 
(2002).  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

In a letter to the veteran dated in October 2002 the Board, 
under the authority of 38 C.F.R. § 19.9, attempted to comply 
with the requirements of 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2002) by notifying him of evidence needed 
to in conjunction with the adjudication of entitlement to 
higher ratings for his residuals of a right ankle injury.  
The Board explained that he should identify the names, 
addresses and approximate dates of treatment for health care 
providers (government and private) from which he had received 
treatment for his right ankle since April 1997.  In addition, 
the Board requested that he provide information concerning 
his educational and vocational background, with his 
employment history, including date and reason for retirement, 
whether his service-connected right ankle disability caused 
him to lose time from employment prior to retirement and 
whether it prevented him from obtaining employment since 
April 22, 1997.  The Board also requested that he provide the 
name and address of employers and dates of employment or 
application for employment.  In the letter, the Board 
requested that the veteran complete enclosed forms, that is, 
those authorizing release of information and those titled 
Statement in Support of Claim, as soon as possible, 
preferably within 30 days of the date of the letter.  

In November 2002, the veteran submitted a statement 
pertaining to his employment history, and later that month, 
at the request of the veteran, the VA Chicago Health Care 
System sent some VA treatment records to the Board.  In 
addition, in April 2003 the Board made arrangements for a VA 
examination of the veteran, which was completed on May 1, 
2003, the report of which is in the veteran's claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with 
amendments to 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence requested from a claimant by VA 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, the veteran has not been 
notified of the necessity of a waiver of RO consideration of 
evidence provided directly to the Board without RO review.  
Since the regulation allowing the Board to proceed under 
those circumstances has been held to be invalid, a remand is 
required.  

Further, in the interest of judicial economy, the Board 
believes that development in addition to that described above 
would facilitate the adjudication of this claim.  In this 
regard, the veteran has not provided complete information 
regarding his last employer, nor has he indicated whether and 
where he has sought employment since April 1997.  Also, the 
Board notes that the examiner who conducted the May 2003 VA 
examination was requested to provide an opinion, with 
complete rationale, as to whether the veteran's right ankle 
disability, when viewed in relation to his medical history, 
work history, education and training, prevented or markedly 
interfered with the veteran obtaining or maintaining any form 
of substantially gainful employment.  In the examination 
report, the physician provided the following opinion:  
"Although he cannot perform work requiring prolonged 
standing or climbing more than 15 minutes he can perform desk 
type work, so he is not unemployable."  In the Board's 
judgment, an opinion as to whether there is complete or 
marked interference with employment associated with the right 
ankle disability should explicitly consider the question in 
context of the veteran's medical history, work history, 
education and training.  Therefore, the case should be 
returned to the physician for preparation of an opinion 
responsive to the question posed.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he specify his date of 
retirement and reason for retirement from 
employment.  He should be requested to 
describe whether, and if so, to what 
extent, his service-connected right ankle 
disability caused him to lose time from 
employment prior to retirement and/or has 
prevented him from obtaining employment 
since April 22, 1997.  The veteran should 
be requested to provide the name and 
address of his last employer and any 
employer from which he has sought 
employment since that time.  With any 
necessary authorization from the veteran, 
the RO should request employer records 
that show time and reason for lost work, 
reason for retirement and/or reason 
employment was not offered to the 
veteran.  If these records cannot be 
obtained and VA does not have affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  

2.  In addition, the RO should request 
that the veteran identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
(VA and non-VA) from which he has 
received treatment or evaluation for his 
right ankle disability at any time since 
October 2002 (when he last stated that 
all treatment was from VA).  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file those records identified 
by the veteran.  In any event, the RO 
should obtain and associate with the 
claims file complete medical records for 
the veteran from the VA Medical Centers 
in the VA Chicago Health Care system for 
any treatment or evaluation for right 
ankle disability during the period of 
October 1999 to the present.  This should 
include all examination reports, 
outpatient treatment records, including 
imaging studies (X-rays, MRIs, CT scans), 
and any hospital summaries.  

3.  Thereafter, the RO should return the 
claims file to the physician who 
conducted the VA examination of the 
veteran on May 1, 2003, or to an 
appropriate substitute if that physician 
is not available.  The physician should 
be requested to review the record and 
provide an opinion, with complete 
rationale, as to whether, when viewed in 
relation to the veteran's medical 
history, work history, education and 
training, it is at least as likely as not 
that the service-connected right ankle 
disability prevents or markedly 
interferes with the veteran obtaining or 
maintaining any form of substantially 
gainful employment.  The physician should 
state whether such an opinion can be made 
without additional examination of the 
veteran.  

If additional examination is necessary 
for formulation of the physician's 
opinion, the RO should make arrangements 
for VA examination of the veteran to 
determine the nature and extent of his 
service-connected right ankle disability.  
All indicated studies including, but not 
limited to, range of motion studies in 
degrees, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigabilitiy on use should be 
described.  The physician should be 
requested to describe for the right ankle 
any objective evidence of pain, including 
any functional loss due to pain.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional use on 
repeated use or during flare-ups (if the 
veteran describes flare-ups) and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The physician 
should identify the limitation of 
activity imposed by the veteran's right 
ankle disability and provide a full 
description of the effects of the 
disability upon his ordinary activity.  
The physician should provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not that the 
service-connected right ankle disability, 
when viewed in relation to his medical 
history, work history, education and 
training, prevents or markedly interferes 
with the veteran obtaining or maintaining 
any form of substantially gainful 
employment.  The examination report must 
reflect that the physician reviewed the 
claims file.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action (including a social and 
industrial survey if appropriate) required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
readjudicate entitlement to an initial 
rating in excess of 20 percent from April 
23, 1997, to October 28, 1999, for 
residuals of a right ankle injury as well 
as entitlement to an initial rating in 
excess of 30 percent from October 29, 
1999, for residuals of a right ankle 
injury.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).  The RO 
should also determine whether the claims 
should be submitted to the Director, 
Compensation and Pension Service for 
consideration of extra-schedular 
evaluations.  

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the RO should issue a SSOC that addresses 
all evidence added to the record since its 
December 1999 SSOC, including the October 
1999 VA social survey added to the record 
in January 2000.  The veteran and his 
attorney should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Nancy S. Kettelle
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


